PER CURIAM.
We affirm the summary final judgment of foreclosure entered in favor of Appellee, Green Tree Servicing, LLC, without further discussion, except that we strike from paragraph ten of the judgment any reference to the trial court later entering a deficiency judgment against Appellants. Appellee agreed to waive the right to pursue any deficiency claim against Appellants as part of their settlement to resolve the case below.
FINAL JUDGMENT AFFIRMED, AS MODIFIED.
EVANDER, LAMBERT and EISNAUGLE, JJ., concur.